Citation Nr: 1411356	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to October 1969.
This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection and a 10 percent rating for PTSD, effective February 6, 2009.  By rating decision dated March 2012, the rating for PTSD was increased to 30 percent, effective February 6, 2009.    

The Board has reviewed all the evidence in the appellant's paper claims file and Virtual VA record, which contains VA treatment records not located within the paper claims file.  The Board's review includes a statement from the Veteran's wife and a list of medication (as well as test results unrelated to the current claim) received by the Board on February 27, 2014, and accompanied by a signed waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1. Prior to August 14, 2012, the Veteran's PTSD is not shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2. From August 14, 2012, the Veteran's PTSD is not shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   


CONCLUSIONS OF LAW

1.  The criteria for an initial PTSD evaluation in excess of 30 percent prior to August 14, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation of 50 percent for PTSD, but no higher, from August 14, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
 
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the July 2011 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, all appropriate development to obtain the Veteran's service treatment records (STRs), private, and VA treatment records has been completed.  In connection with this claim, VA PTSD examinations were performed in June 2011 and August 2012.  These examinations are adequate.  The examiners specifically noted that the claims folder and VA treatment records had been reviewed.  Both also obtained a reported history from the Veteran and conducted a thorough examination, which included providing Global Assessment of Functioning (GAF) score.  
 
The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to   38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 10 percent evaluation is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a). 

An October 2003 private clinic note described the Veteran as having a lot of symptomatic problems associated with stress and anxiety.  The Veteran reported becoming shaky, feeling uncomfortable, having difficulty sleeping and constantly worrying.  The physician noted that the Veteran made eye contact, did not have a flat affect, but appeared anxious.  He was assessed with anxiety disorder.

A May 2007 clinic note dictated by the same physician who cared for the Veteran in 2003 indicates the Veteran reported his mood as "fair."  The Veteran described himself as "doing better" in August 2007.  His anxiety control was better, and his mood was good.  The physician noted that the Veteran's affect looked markedly improved.  He was assessed with affective disorder with anxiety and depression.  In August 2008, the Veteran complained of anxiety and depression, but was able to relax and sleep.  He told the physician that he had retired.  During examination, he made contact, smiled and laughed.  He denied suicidal ideation or intent. The physician found he had an appropriate range of affect that was possibly mildly flat and noted a right hand tremor that appeared to be psychological.  The Veteran's functional status "look[ed] good."  The physician noted he planned to increase the Veteran's medication.

In a February 2009 letter, the Veteran's wife asserted that the Veteran became depressed when the war in Iraq began.  She said he became withdrawn and she would find him with a frightened look on his face.  She also noted that his right hand shook while driving.  She also described the Veteran having occasional nightmares and "terrible reactions" when events remind him of his experiences in Vietnam.  She said the Veteran retired after being offered a buyout, but had been agitated while at work.  She recalled how music dating from the 1960s being played at her high school reunion "put him back in Vietnam."  

An April 2009 VA primary care note indicates the Veteran sought treatment for PTSD symptoms.  He reported feeling anger at times and resentment.  A depression screening suggested moderate depression.  A suicide risk screen showed his suicide risk was not elevated.  A PTSD screening was positive.    

He sought treatment with a VA licensed clinical social worker (LCSW) in May 2009.  An outpatient note shows the Veteran reported a long history of anxiety.  He felt uncomfortable in crowded spaces, but the lack of comfort did not prevent him from crowded events.  He told the LCSW that he had nightmares relating to his experiences in Vietnam approximately once a month.  He woke up regularly feeling rested.  He denied flashbacks or intrusive thoughts, any emotional numbing, detachment, irritability, hypervigilance or exaggerated startle.  The Veteran described his then 35-year marriage as "solid."  He also had good relationships with his 3 children, including his adopted daughter, and 2 grandchildren.  He socialized with a few friends, but admitted struggling with friendships in the past.  He retired after having worked as an electrician for the same business for 27 years.  Upon examination, he was alert, attentive and oriented times 3.  He was also cooperative, reasonable and appropriately groomed.  His speech had a normal rate and rhythm.  His mood was anxious and depressed.  His thought process was normal and coherent.  He had no unusual thought content and no suicidal or violent ideation.  His insight was good.  The LCSW assigned the Veteran with a Global Assessment of Functioning (GAF) score of 60.

A June 2009 outpatient note shows the Veteran was found to be oriented times 3 and pleasant.  His mood was anxious/depressed.  He had a congruent affect, fair insight and good judgment.  He was future-oriented.  He had no suicidal or homicidal ideation.  He was assigned a GAF score of 60.  In July 2009, he reported having Vietnam-related dreams on July 4, but not the few nights prior to his session with the LCSW.  He was again oriented times 3 and pleasant.  His mood was anxious.  He had a congruent affect, fair insight and good judgment.  He was future-oriented and had no suicidal or homicidal ideation.  His GAF score remained 60.  The Veteran reported "not feeling right" in August 2009.  The LCSW described the Veteran as having poorer eye contact.  She noted he appeared to have a limited insight into his problems and struggled to clearly express himself.  

In November 2009, the Veteran reported continuing to have dreams about his Vietnam experiences.  His objective symptoms remained the same, but the Veteran indicated he planned to meet with a psychiatrist to discuss medication options.  He was assigned a GAF score of 55.  

The Veteran began seeking treatment with a VA psychiatrist in January 2010.  An intake assessment note indicates the Veteran reported still having a good relationship with his wife and children.  His wife said he had no friends.  He believed his medications were causing nightmares and noted having more Vietnam-related memories.  He said he also had tremors and sweats.  He had difficulty controlling his emotions.  He reported poorer sleep and nightmare-induced wakeups.  He also said he had a startled response to sudden noises.  His mood was tense and he admitted a lack of patience.  He felt enclosed when in stores or restaurants, depressed and not relaxed.  He denied suicidal or homicidal ideations, auditory or visual hallucinations or delusions, and symptoms of mania.  The psychiatrist found him to be alert, attentive and oriented times 3.  She noted that he had a difficult relating to her at first.  Overall, he was cooperative, reasonable and was appropriately groomed.  His speech had a normal rate and rhythm.  His language was intact.  His mood was dysphoric, and his affect was congruent with his mood.  He reported not experiencing hallucinations.  His thought process was normal and coherent.  He had no unusual thought content.  His insight and judgment were "good."  He reported recent memory impairment and misplacing his keys.  He was assigned a GAF score of 50-55.  

The Veteran reported feeling better later in January 2010.  A treatment note indicates that he told the psychiatrist his mood was more even.  His family also told him he was acting "ok."  He noted having less unpleasant dreams, becoming more social and sleeping less.  His hand tremors continued.  He still did not feel safe in stores.  He remained vigilant and uncomfortable.  His symptoms remained similar, except he was noted to have smiled at times during the treatment.  His mood was closer to euthymic, and his affect was full.  He was assigned a GAF score of 52-57.  

In a March 2010 letter, the Veteran's wife described his mental state as seeming fragile.  She said he was having frequent, recurring nightmares.  He also seemed depressed, some days to "a considerable degree." 

The Veteran reported doing better to his VA psychiatrist again in March 2010.  A treatment note indicates he said he was less agitated and was sleeping better.  The Veteran's wife accompanied him to treatment and told the psychiatrist that she had noticed an improvement after the Veteran's medication was reduced, but that he was not interested in his hobbies anymore and was going to bed at 7 p.m.  The Veteran then told the psychiatrist that he was having difficulty sleeping and was not physically active.  He also noted feeling more depressed and having no desire to do anything.  The Veteran's mood was noted to be depressed.  He was assigned a GAF score of 50-55.  The Veteran agreed to a trial of new medication.  A March 2010 telephone encounter note indicates that the Veteran and his wife reported that he was doing better on the new medication.  His mood was better and he was going out more.  

The Veteran reported feeling depressed during social work therapy in April 2010.  A therapy note indicates he complained of poor motivation and not doing much.  He said he did not feel comfortable at home because his family and son were there.  He worried about avoiding confrontation with his wife and said he feels "very uncomfortable on her off days."  The LCSW found the Veteran to be oriented times 3.  His mood was anxious/depressed, and his affect congruent.  She found the Veteran to be more engaging.  She found his insight limited,  but judgment good.  He was future-oriented.  He reported no suicidal or homicidal ideations.  

The Veteran stated he was still depressed and worrying a lot during treatment with the psychiatrist in April 2010.  He reported experiencing eye twitches and neck spasms.  He said he felt pretty good when waking up, but became tired after taking his morning medication.  The psychiatrist indicated he smiled at times and was less depressed.  She noted torticollis, but no eye twitches.  His insight and judgment were considered fair to good.  He was assigned a GAF score of 53-57.

A May 2010 primary care note indicates the Veteran reported having good days and bad.  He said his family was supportive, but that he sometimes felt that they didn't truly understand what he was going through.  A depression screen suggested moderately severe depression.  The Veteran noted that the problems he indicated did not make it difficult at all for him to do work, take care of things at home or to get along with other people.  During a suicide risk screen, he indicated that he was feeling hopeless about the present or the future.   

A May 2010 social work therapy note indicates that the Veteran denied any improvement in his mood.  He said he was finding himself staring out the window not thinking about anything after switching to a new medication.  He reported getting along better with his wife.  He still did not feel happy and struggled to articulate what would make him happy.  He still had nightmares about his Vietnam experiences and often felt frightened by them.  His objective symptoms remained the same.  

A May 2010 psychiatry medication management note indicates the Veteran's neck spasms decreased after he stopped taking a medication.  He displayed an "I don't care" attitude.  He still worried, but not as much.  He was easily bored and aggravated and had poor attention.   He reported still doing things.  He also reported staring a lot at night.  He had ongoing sleep problems and nightmares.  The psychiatrist noted the Veteran did not display torticollis.  He was alert, attentive and oriented times 3.  He was also cooperative, reasonable and had appropriate grooming.  His affect was full, and he was less depressed.  His thought process was normal and coherent.  He denied suicidal or violent ideation.  His insight and judgment were fair to good.  His short-term memory remained impaired.  He was assigned a GAF score of 53-57.  

The Veteran's private physician noted the Veteran had been feeling depressed but not suicidal in May 2010 clinic note.  The Veteran reported walking regularly and feeling good while doing so.  

A June 2010 social work therapy note reported the Veteran as teary throughout the appointment.  He complained of feeling very emotional lately.  He continued to think about his Vietnam experiences, but struggled to discuss them with the LCSW.  She noted his mood was depressed and his affect was tearful.  His other objective symptoms remained the same.  

The Veteran told the psychiatrist his medication caused him to be very emotional in July 2010.  He also reported worrying a lot in the morning.  She reported the Veteran was calmer and elaborated on his answers.  His mood was less depressed.  His insight and judgment were good.  He was assigned a GAF score of 53-57.  

That same month, he told the LCSW that he was no longer having emotional episodes.  He also her that he catches himself daydreaming and that he tries to push himself to do things.  He said he had gone out to a dinner the night before the session and enjoyed himself.  He was also getting along better with his wife.  He still didn't feel happy but was unable to identify anything that could help him feel better.  He appeared much more comfortable and was opening up in the session.  His mood was described by his statement that he felt empty.  

An August 2010 social work therapy note indicates that the Veteran almost cancelled the appointment because he had been feeling better.  He noted less anxiety.  He still continued to experience nightmares.  

In September 2010, he told the LCSW that his mood had been up and down.   He continued to spend a lot of time thinking about the past and still had nightmares at times.  He reported still getting along better with his wife, who told him he had been calmer lately.  The LCSW described his mood as dysphoric, but his other symptoms remained the same and he did laugh during the session. 

During a September 2010 session with the VA psychiatrist, the Veteran reported experiencing fewer nightmares.  He denied feeling depressed or emotional, but experienced ongoing anxiety.  He no longer experienced hand tremors.  His affect was full, and he was somewhat anxious.  His other objective symptoms remained the same.  He was assigned a GAF score of 55-59.  

An October 2010 telephone encounter note indicates the Veteran reported becoming irritable after nightmares and unable to keep his daily routine and focus on it.  

The Veteran reported feeling more stressed to his LCSW in November 2010.  He noted that his granddaughter, who lived with him, had been pushing his limits and acting disrespectful.  He reported experiencing stress-related headaches and more nightmares.  His mood was considered dysphoric/worried.

He told his private physician that his affective disorder was doing well in November 2010, according to a treatment note.

He reported feeling more emotional while meeting with the VA psychiatrist in December 2010.  He told her that he worried more and felt everything was his fault.  He reported that his mood was improving as he restarted his medications.  He still experienced nightmares.  His affect was full.  His mood was described as "more depressed and anxious."  His other objective symptoms remained the same.  He was assigned a GAF score of 53-59.  

He also reported feeling nervous to his LCSW in December 2010.  He noted that he enjoyed his routine, but was stressed by his son and son's family living with him and his wife.  He said he was looking forward to the holidays and family parties.  She found his mood to be dysphoric/worried.  His other objective symptoms remained the same.  

In February 2011, the Veteran reported still experiencing nightmares related to his Vietnam experiences.  His mood had become more anxious.  The LCSW described his mood as dysphoric/anxious.  His other objective symptoms remained the same.  

He told his psychiatrist that his mood was much better that some month.  He still experienced nightmares that caused him to wake up in distress.  His mood was described as closer to euthymic, and his affect was full.  His other objective symptoms remained the same.  He was assigned a GAF score of 53-59.  

The Veteran brought his wife to an April 2011 social work session.  The therapy note indicates his mood was dysphoric/anxious.  His other objective symptoms remained the same.  

He told the psychiatrist he was experiencing fewer nightmares in April 2011.  He said he was experiencing more flashbacks because applying for service connection was causing him to recall his Vietnam experiences.  The treatment note did not indicate a frequency.  He became emotional during the session while describing speaking with a friend from his past.  He said he had been distraught lately, but overall was pretty good.  His other objective symptoms remained the same.  The psychiatrist found his mood to be close to euthymic.  He was assigned a GAF score of 50-55.   

In an April 2011 letter, the Veteran's wife reported that his therapy had given him a more positive outlook.  She said he seemed to be headed in the right direction.  In a separate letter, his son reported that the Veteran's social anxiety had grown worse since he retired.  He said the Veteran would stutter and experience neck spasms when at large gatherings.  He noted that loud noises also caused the Veteran anxiety and what appeared to be distracted judgment.  He said his mother told him that the Veteran's nightmares had become more frequent.  

In May 2011, the Veteran reported that he continued to experience upsetting dreams and remained depressed.  He said he had no energy and no motivation.  He described waking up and feeling aimless, unsure what to do with his time.  He also reported pulling his hair out during the few weeks prior to the session.  The social worker found his mood to be dysphoric/anxious and assigned a GAF score of 50-55.  

A May 2011 primary care note indicates the Veteran reported experiencing good days and bad days as a result of his PTSD.  

The Veteran was afforded a VA examination in June 2011.  During the examination, the Veteran described his marriage as very good and said he had a good relationship with his children.  The Veteran reported his mental health treatment had begun 2 years prior, after he retired.  The Veteran reported benefiting from his therapy and medication.  During the examination, he appeared nervous and his hands shook.  The examiner found his affect to be relatively broad and unrestricted.  He noted the Veteran's eye contact was good.  The Veteran told him his mood was sometimes happy and sometimes sad.  He also reported recently pulling out his own hair.  He denied any suicidal or homicidal ideation.   The Veteran informed the examiner that he had symptoms of a mild nature until he retired.  He reported experiencing distressing nightmares 3 or 4 times a week, but his medication reduced them to 2 times per a week.  The Veteran said he avoided thoughts, feelings, conversation, activities, places and people that aroused recollections of his traumatic experiences in Vietnam.  He reported having a mild sleep problem.  He also suffered from an exaggerated startled response.  

The examiner found that the Veteran was alert and oriented in all spheres.  His speech was coherent, relevant, logical and goal-oriented.  No evidence of an acute psychotic disorder was reported or observed.  The Veteran was able to recall 3 common words immediately and after a 10-minute period.  On a second memory task, he repeated 4 digits forward and 2 digits backward.  He had an especially difficult time with serial 7s and serial 3s and was unable to complete either.  Abstract function, social judgment, reliability, and insight were within normal limits.  His fund of general information was slightly below expectation.  The Veteran reported trying to write people, but found it difficult due to his poor spelling and memory.  He told the examiner he makes dinner and tinkers in the garage.  He said he and his wife socialize with others.  He estimated having 50 close friends.  The examiner found that the Veteran's PTSD had a minimal, if any, adverse effect on his social or occupational functioning and assigned a GAF score of 63.  

A June 2011 social work therapy note indicates the Veteran reported still experiencing nightmares.  The LCSW found his mood to be depressed and his other objective symptoms to be the same as during prior treatments.  He was assigned a GAF score of 50-55.

The Veteran reported recently pulling his hair out during a June 2011 session with his psychiatrist.  The Veteran believed that his medication was causing such behavior, but also helped him with his sleep and nightmares.  He also reported an increase in forgetfulness when feeling anxious.  The psychiatrist found his mood to be euthymic and his other objective symptoms to be the same as during prior treatments.  She assigned a GAF score of 50-55.  

The LCSW observed that the Veteran was in better spirits in July 2011.  He reported pulling out his hair less often.  He reported experiencing nightmares related to his work.  He was assigned a GAF score of 50-55.  

In August 2011 he told the LCSW that he was feeling more depressed again.  He said he could not enjoy himself.  She described his mood as depressed and assigned a GAF score of 50-55.  His other objective symptoms remained the same.  

The Veteran told his psychiatrist that he had stopped pulling out his hair in August 2011.  He reported ongoing flashbacks and feeling irritable at times.  He admitted having a difficult time relating to his family.  She found his mood to be close to euthymic, but still anxious.  His affect was full.  She assigned him a GAF score of 52-57.  

An October 2011 social work therapy note (available on Virtual VA) reported that the Veteran continued to spend his days alone his basement theatre.  He reported finding the solitude comforting.  He had difficulty expressing how he felt, but said he felt nervous.  The LCSW found his mood to be dysphoric.  She assigned a GAF score of 50-55.  

During a January 2012 session with his psychiatrist, the Veteran reported feeling pretty good overall.  The report (available on Virtual VA) indicated that he expressed the wish that he and his wife would travel after she retired.  He reported only experiencing nightmares occasionally.  He also said he was no longer pulling his hair.  The psychiatrist found his mood to be euthymic.  She assigned him a GAF score of 57-63.

He reported continuing to feel nervous to his LCSW in January 2012.  He said he found the holidays stressful.  He felt most comfortable while by himself.  He rated his mood as a 6.  She found his mood to be close to euthymic.

In a February 2012 letter, the Veteran's wife described him as depressed during a 5-month break between therapy sessions.  She said he was keeping to himself and was saying very little.  She described him as having difficult times some days and said his behavior was deteriorating.    

A May 2012 VA social work therapy note describes the Veteran as keeping busy around the house and mowing the lawn.  He said his mood had been "ok."  He reported still experiencing nightmares, but less frequently.  The LCSW found the Veteran to be alert and oriented times 3.  His mood was euthymic, and his affect was congruent.  He displayed good eye contact, a normal voice rate, rhythm and volume, good grooming and hygiene, a linear thought process, and appropriate thought content.  He did not display psychosis, a difficulty expressing himself, or a suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared intact.  His insight was fair.  

A May 2012 VA psychiatry treatment progress report notes that the Veteran reported he was in a good mood, was sleeping ok and denied experiencing side effects from his medication.  He was found to be alert, attentive and oriented times 3.  He had appropriate grooming, was cooperative and reasonable.  His speech had a normal rate and rhythm.  His mood was euthymic, and his affect was full.  The Veteran reported he was not experiencing hallucinations or illusions.  His thought process and association were normal and coherent.  He had no unusual thought content.  He denied suicidal or violent ideation.  His insight and judgment were described as "good."  His memory was still impaired and was described as him misplacing things.  He was assigned a GAF score of 57-63.  

In his June 2012 substantive appeal, the Veteran asserted he was experiencing neck tremors that had increased in severity.  He also described experiencing stuttering and his head "veer[ing] to the left."  During these episodes that last about a minute, the Veteran said, he experiences a slow judgment and difficulty speaking.  He said he becomes increasingly anxious when around other Vietnam War veterans, even when they're not discussing their experiences.  

In an August 2012 letter, the Veteran's friend said she noticed a change in his personality over the prior 10 years.  She said the Veteran had stopped attending social functions and pursuing his hobbies.  She witnessed the Veteran experience tremors as part of what appeared to be anxiety attacks.  She described her and the Veteran as close friends even though they didn't do as much together as they had in the past.  

Another friend also described the Veteran's behavioral changes in an August 2012 letter.  She described the Veteran as withdrawn and easily agitated.  She said the Veteran and his wife had recently hosted a party, but the Veteran disappeared during the event and was found sleeping in bed.   

An August 2012 psychiatry medication management note indicates the Veteran reported his mood as pretty good, except for experiencing neck pain.  He reported interrupted sleep and a decrease in dreams.  The Veteran experienced difficulties during July 4 and his birthday.  He could not tolerate speaking about Vietnam with other veterans.  He still withdrew himself and tended to remain isolated.  The psychiatrist described him as somewhat dysphoric.  His other objective symptoms remained the same.  She assigned him a GAF score of 50-55. 

The Veteran was provided with another VA examination on August 14, 2012.  The examiner noted the Veteran's PTSD causes him sleep difficulty, nightmares and anxiety.  He found the Veteran's anxiety symptoms not related to his Vietnam experiences are attributable to generalized anxiety disorder and his depressive symptoms attributable to major depressive order, recurrent.  He summarized the Veteran's level of occupation and social impairment as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He attributed the Veteran's social discomfort associated with memories of Vietnam to his PTSD.  

The examiner indicated that the Veteran persistently re-experiences his in-service stressor in recurrent and distressing recollections of the event, including images, thoughts or perceptions.  He also has recurrent distressing dreams of the events, in intense psychological distress at exposure to internal or external cues of the event, and physiological reactivity on exposure to such cues.  The examiner also indicated that the Veteran avoids thoughts, feelings or conversations associated with the traumatic event.  He also avoids activities, places or people that arouse recollections of the trauma.  The Veteran experiences a markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others and a sense of foreshortened future.  The Veteran's symptoms of increased arousal are difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and an exaggerated startle response.  Such symptoms, the examiner noted, cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   Overall, the examiner found the Veteran experiences a depressed mood, anxiety, suspiciousness, multiple panic attacks a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and a difficulty in adapting to stressful circumstances, including work or work like setting as a result of his PTSD. He noted that the Veteran did not stutter during the examination or report it as a significant problem.  The Veteran did report neck spasms, which the examiner associated with muscle tension as part of his generalized anxiety disorder.  The examiner found that the Veteran is capable of managing his own financial affairs.  He assigned a GAF score of 57. 

In March 2013, a treatment noted (available on Virtual VA) indicates that the Veteran reported feeling upset, anxious and depressed after being involved in a car accident.  He told his psychiatrist that he still had occasional nightmares, experiencing them about twice a week.  The Veteran also noted that he heard the opposite of what someone said.  The psychiatrist speculated he might have been experiencing concentration problems.  She found him to be dysphoric and his other objective symptoms to be the same as during prior treatments.  He was assigned a GAF score of 48-53.  

In an April 2013 letter, the Veteran's wife said she found the Veteran's behavior to be changing.  She described him as "very moody, stressed and just plain angry with the world."  She said he has nightmares and becomes upset daily.  At a recent dinner, he had shaken to the point of being unable to hold the menu.  He told her and their son that he had recently been frightened after seeing a man wearing what looked like a grenade vest from Vietnam. 

The Veteran was provided with a VA neuropsychological assessment in June 2013.  The assessment note (available on Virtual VA) indicates it consisted of an interview with the Veteran and his wife and a battery of neuropsychological tests.  The Veteran reported recently experiencing auditory hallucinations.  He reported experiencing fewer flashbacks with medication, but continued to experience hypervigilance, intermittent nightmares, and a desire for isolation.  He described his mood as depressed, but denied suicidal ideations.  He said he was sleeping well, but worried about saying something wrong if he stayed up late.  He had poor motivation for leisure activities.  He denied visual hallucinations, dizziness, numbness/tingling, and migraines, although he described intermittent tension headaches.  He reported experiencing memory problems, such as forgetting his keys and wallet, poor concentration, slower processing speed, and word-finding problems since his 2008 retirement.  His wife noted that his range of vocabulary seemed to have decreased.  

The examiner noted that the Veteran was appropriately groomed and maintained good eye contact.  No motor or speech abnormalities were noted.  His affect appeared depressed, and he described a dysphoric mood.  His thought processes were linear and goal-directed.  He noted recent auditory hallucinations and paranoid thoughts.  The test results showed an abnormal cognitive profile characterized by borderline to severely impaired new learning across verbal and nonverbal modalities, as well as mildly impaired delayed recall on a story memory test.  His retrieval improved with recognition cueing.  His performance across attention, processing speed, language, visuospatial, and executive functioning domains fell within the normal range.  Psychological testing showed a tendency to minimize psychiatric symptoms, although results indicated significant somatic complaints, depression and anxiety.  The examiner opined that the Veteran's cognitive difficulties are possibly due cerebrovascular pathology, but his recently improving physical health in the context of increasing cognitive and psychiatric complaints implies they are more likely etiologically related to psychiatric factors.  

A June 2013 psychiatry medication management note (available on Virtual VA) indicates the Veteran reported his mood as fair, but said he never feels good anymore.  He admitted to ongoing nightmares.  He also said he had not been socializing and declined PTSD group therapy.  He was alert, attentive and oriented times 3.  He was also noted to be cooperative, reasonable and appropriately groomed.  His speech had a normal rate and rhythm.  The psychiatrist described his affect as full and less dysphoric.  He denied hallucinations, illusions and suicidal or homicidal ideations.  He thought process and association were normal and coherent.  His insight and judgment were good.  His memory remained impaired and was described by him misplacing things.  He was assigned a GAF score of 47-52.  An addendum indicated that the Veteran reported that his last nightmare episode occurred more than a month prior.  

The Veteran returned for a social work therapy session in July 2013.  The treatment note (available on Virtual VA)  indicates the Veteran reported being content at home, where he works in the garden, and getting along better with his wife.  He continued to avoid conflict because it caused him to get anxious and stutter.  The LCSW found his mood to be euthymic and his other objective symptoms to be the same as during prior treatments.  

In September 2013, the Veteran reported worrying about his daughter, who was experiencing psychotic symptoms, to the LCSW.  His objective symptoms remained the same.  

A September 2013 psychiatric treatment note (available on Virtual VA) indicates the Veteran reported his mood as "pretty good."  His dreams were not as violent as they had been in the past.  The psychiatrist noted the Veteran had a tendency to read facial expressions.  He also sounded suspicious at times.  The psychiatrist found his affect to be full and close to euthymic.  His other objective symptoms remained the same.  He was assigned a GAF score of 47-52.  

As an initial matter, the Board notes that in a September 2012 rating decision, the RO denied service connection for stuttering and neck tremors and found the Veteran did not present new and material evidence to reopen his claim to entitlement to service connection for a psychiatric disorder other than PTSD.  The Veteran did not appeal the September 2012 decision.  Accordingly, PTSD is the Veteran's only service-connected psychiatric disability.

In Mittleider v. West, 11 Vet. App. 181 (1998) , the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The June 2011 examiner diagnosed PTSD as the Veteran's single Axis I disorder and attributed all the psychiatric symptomatology at that time to his service-connected disorder; the Board will do likewise.  However, the August 2012 VA examiner diagnosed generalized anxiety disorder and major depressive disorder as additional Axis I diagnoses.  Further, the examiner separated symptoms found on examination.  Specifically, the examiner found that the Veteran's PTSD accounted for his sleep difficulty, nightmares, and anxiety related to Vietnam while his nonservice-connected generalized anxiety disorder accounted for the remainder of his anxiety symptoms and his depressive symptoms were attributed to his non-service connected major depressive disorder.

Based on a review of the evidence of record, the Board finds that a rating in excess of 30 percent for the service-connected PTSD is not warranted prior to August 14, 2012, when the Veteran's symptoms showed a distinct increase in severity.  The Board finds that from August 14, 2012, a rating of 50 percent, and no higher, for the Veteran's service-connected PTSD is warranted.

Period Prior to August 14, 2012

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity prior to August 14, 2012.  From the beginning of his psychiatric treatment, the Veteran reported a good, if sometimes strained, relationship with his wife and family.  The Veteran informed a VA examiner in June 2011 that he had symptoms of a mild nature until he retired in October 2009.  VA treatment records indicate that the Veteran reported ongoing nightmares related to his Vietnam experiences and occasional panic attacks.  At times, he also described a lack of motivation and interest in former hobbies.  While the Veteran's reported mood varied from dysphoric to euthymic at treatment sessions, VA treatment records indicate that he was consistently noted to be alert and attentive.  He was also cooperative, reasonable and appropriately groomed.  His thought process was normal and coherent.  He had no unusual thought content, no hallucinations and no suicidal or homicidal ideations.  He was described to have memory loss manifested by misplacing belongings such as keys.  From the beginning of his VA treatment until before his August 2012 VA examination, his GAF score ranged between 50 and 63 which is reflective of primarily mild to moderate symptoms.  

In June 2011, a VA examiner concluded that the Veteran's PTSD had a minimal, if any, adverse effect on his social or occupational functioning after considering the Veteran's symptoms, and the symptoms reported at that time were consistent with that determination.  The Veteran was alert and oriented in all spheres.  His speech was coherent, relevant, logical and goal-oriented.  Abstract function, social judgment and reliability were within normal limits.  In other words, his speech was not circumstantial, circumlocutory, or stereotyped.  He did not have panic attacks more than once a week.  There was also no evidence of impaired abstract thinking or long-term memory impairment.  Although he avoided thoughts, feelings, and activities that aroused his Vietnam memories, he reported socializing with others along with his wife.  He reported having 50 close friends.  His GAF score was 63, and he was felt to have a mild, if any, social, occupational, functional status, and quality of life impairment due to his PTSD. 

The outpatient treatment reports contain similar information.  Overall, while the Veteran's symptoms varied from treatment session to session, his reported symptoms reflect an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to his VA examination on August 14, 2012.  His mood and affect varied, but he did not have circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, impaired judgment, and impaired abstract thinking.  Accordingly, the Board finds the Veteran's overall disability picture most closely approximates that contemplated by a 30 percent evaluation, and no higher, prior to August 14, 2012.  

Period beginning August 14, 2012

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 50 percent rating, and no higher, is warranted beginning August 14, 2012.  

In August 2012 letters, the Veteran's friends reported that the Veteran had become increasingly withdrawn at social functions and had stopped pursuing his hobbies.  During his August 14, 2012, VA examination, the Veteran reported experiencing a markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others and a sense of a foreshortened future.  The examiner found the following PTSD symptoms to be present: depressed mood, anxiety, suspiciousness, multiple panic attacks a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and a difficulty in adapting to stressful circumstances, including work or work like setting.  In March 2013, the Veteran's VA psychiatrist found his mood to be dysphoric and he was assigned a GAF score of 48-53, the lowest since he began seeking treatment with the psychiatrist in January 2010.  In an April 2013 letter, the Veteran's wife said she found the Veteran's behavior to be changing, describing him as "very moody, stressed and just plain angry with the world."  A June 2013 VA neuropsychological assessment noted that the Veteran reported auditory hallucinations and experienced cognitive difficulties most likely due to his psychiatric complaints.  The Veteran reported ongoing nightmares and a lack of socializing in June 2013.  The VA psychiatrist assigned a GAF score of 47-52.  In her February 2014 statement, the Veteran's wife noted that the Veteran had recently been prescribed risperidone "which has helped his disposition."  Overall, while VA treatment records and examination reports continued to note varying symptoms, the Board finds his symptoms reflect an occupational and social impairment with reduced reliability and productivity beginning on the date of his VA examination on August 14, 2012.  Accordingly, the Board finds the Veteran's overall disability picture most closely approximates that contemplated by a 50 percent evaluation, and no higher, beginning on August 14, 2012.  

The evidentiary record is not illustrative of occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, or mood due to PTSD symptoms.  The Veteran reported experiencing auditory hallucinations during June 2013 VA neuropsychological assessment and was noted to experience cognitive difficulties most likely due to his psychiatric complaints, but during subsequent treatment sessions, he continued to be described as cooperative, and reasonable.  His speech continued to have a normal rate and rhythm.  His treatment records consistently reflect that he is adequately groomed.  In her February 2014 statement, his wife asserts that his good grooming is due to the fact that she does not "let him out of the house without making sure he is shaved, showered, and put on 'decent' clothes."  Notably, during a June 2013 session with his psychiatrist, he denied hallucinations along with suicidal and homicidal ideations.  His thought process and association were normal and coherent.  His insight and judgment were good.  His short-term memory remained impaired.  In other words, the evidence does not show symptomatology like illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently; periods of violence related to unprovoked irritability; or neglect of personal appearance or hygiene.  

The Board is aware that the symptoms listed under the 70 percent evaluation and higher are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 (or 100) percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent, or higher, evaluation. 

Extraschedular and Rice Considerations

The Board recognizes that the claimant and the record may be understood to suggest impact of the Veteran's service-connected PTSD on his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) .

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran has reported experiencing a depressed mood, sleep impairment, memory impairment, a difficulty maintaining social relationships, panic attacks, hypervigilance, and an exaggerated startle response as a result of his PTSD.  The Veteran's primary psychiatric symptoms are reflective of the type and degree of the symptoms listed within the criteria found in Diagnostic Code 9411, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

In awarding in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted that his PTSD renders him unable to obtain substantially gainful employment.  On the contrary, the Veteran reported in the VA examination in June 2011 the he only experienced mild psychiatric symptoms prior to retiring in 2009.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU.



ORDER

A rating excess of 30 percent prior to August, 14 2012, is denied.

An initial rating of 50 percent, but no higher, is granted for PTSD from August 14, 2012, subject to the law and regulations governing the payment of monetary benefits.  





____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


